 In theMatter Of WOODWARD&LOTHROP CORPORATIONandBUILDINGSERVICE EMPLOYEES INTERNATIONAL UNION, LOCAL #82Case No. C-1005.-Decided November 4, 1938Retail Department Store Industry-Settlement:agreement to comply withAct-Order:entered on stipulation.Mr. Reeves R. Hilton,for the Board.HogancCHartson,byMr. Edmund L. Jones,andMr. B. W. Parker,of Washington, D. C., for the respondent.Mr. Charles S. Baker;ofWashington, D. C., for the intervenor.Mr. James Kimbro,ofWashington, D. C., for the Union.Mr. Aaron Lewittes,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Building ServiceEmployees-International Union, Local #82, affiliated with the Ameri-can Federation of Labor, and herein called the Union, the NationalLabor Relations Board, herein called the Board, by William M.Aicher, Acting Regional Director for the FifthRegion(Baltimore,Maryland), issued and duly served its complaint and amended com-plaint, dated respectively, July 28, 1938, and September 16, 1938,againstWoodward & Lothrop Corporation, Washington, D. C., hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.The amended complaint alleged in substance that the respondentdominated and interfered with the formation and administration oftheAssociation ofWoodlothian Employees, herein called the As-sociation, and contributed support thereto, and that the respondentinterfered with, restrained, and coerced its employees in the exerciseof their rightto self-organization.The respondent did not file anyanswer to the complaint.9N.L.R. B,No.58.640 DECISIONSAND ORDERS641On- September 29, 1938, the Association'smotion,to intervene forthe>purpose of entering into a stipulation,was granted by the ActingRegional Director.Pursuant to a notice of hearing and notices of postponementthereof, a hearing was held in Washington,D. C., on October 3, 1938,before Earl S.Bellman, the Trial Examiner duly designated by theBoard.The Board,the respondent,and the Association were repre-sented by counsel.The Union was represented by its president.At thehearing, counsel for the Board,the respondent,the Associa-tion,and the Union entered into the following stipulation :STIPULATIONIt is hereby stipulated and agreed by and between Woodward& Lothrop, by Donald Woodward, its president (hereinaftercalled the Respondent), the Building Service Employees Inter-national Union, Local #82, by James Kimbro, president (here-inafter called the Union), the Association of Woodlothian Em-ployees, by Frederick N. Van Der Linden, president (hereinaftercalled the Association), and Reeves R. Hilton, Attorney, NationalLabor Relations Board, Fifth Region, as follows :-1.That on or about March 29, 1938, the Union filed a chargewith the Acting Regional Director of the National Labor Rela-tions Board for the Fifth Region alleging that the Respondenthad engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8, subsections (1) and (2) of theNational Labor Relations Act.That on or about July 28, 1938,theNational Labor Relations Board by the Acting RegionalDirector for the Fifth Region duly issued and served upon theRespondent its complaint and notice of hearing thereon for Au-gust 11, 1938, at a designated time and place in the District ofColumbia.That on or about August 5,'1938, the said Acting RegionalDirector, at the request of counsel for the Respondent, enteredan order extending the time for filing an answer to the saidcomplaint from August 6 to August 11, 1938; and indefinitelypostponed the hearing thereon scheduled for August 11, 1938; andorders extending time for filing an answer from August 11 toSeptember 13, 1938.That on or about August 15, 1938, the said Union filed withthe Acting Regional Director of the Fifth Region of the Na-tional Labor Relations Board an amended charge alleging thatRespondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8, subsections (1), (2)and (3) of the said Act, and that said amended charge wassubsequently withdrawn by the Union. 642NATIONAL LABOR RELATIONS BOARDThat on or, about September 14, 1938, the said Union filed withtheActing Regional Director of the Fifth Region a secondamended charge alleging that the Respondent had engaged inand was engaging in unfair labor practices within the meaningof Section 8, subsections (1) and (2) of the said Act.That onor about September 16, 1938, the National. Labor Relations Boardby its Acting Regional Director duly issued and served uponthe .Respondent an amended complaint and notice of hearingthereon for October 3, 1938, at a designated time and place in theDistrict of Columbia.That on or about September 29, 1938, the said Associationduly filed with the Acting Regional Director for the Fifth Re-gion its petition for leave to intervene in the said proceedingfor the purpose of entering into this stipulation.That on orabout September 29, 1938, the Acting Regional Director for theFifth -Region granted to the Association the right to intervenefor the purpose of entering into the said stipulation.2.The respondent is a corporation, having been duly incor-porated under the laws of the District of Columbia on or aboutDecember 31, 1906.The name of the corporation is Woodward& Lothrop, and is capitalized at $4,500,000.00.The officers of the corporation are : Donald Woodward, pres-ident;W. W. Everett, first vice president; G. N. Everett, secondvice president and treasurer; P. Al. Talbott, third vice presidentand secretary.The directors of the corporation are : G. N. Everett, W. W.Everett,N.H. Luttrell, B.W. Parker, P. Al. Talbott, JohnTyssowski, Luke W. Wilson, and Donald Woodward.The respondent is now and has been continuously engaged inthe general department store business in the District of Colum-bia, having its place of business at Eleventh and F Streets,N.W. The building is owned by the respondent and is as-sessed by the Government of the District of Columbia at ap-proximately $5,000,000.00.The Respondent also owns, operatesand maintains warehouses located in the District of Columbia atNinth, Tenth, L and M Streets, N. W., assessed at approximately$41,000.00; Pierce, First and M Streets, N. E., assessed at ap-proximately $564,000.00; South Capitol, Canal and D Streets,S.W., assessed at approximately $208,000.00; 131 Al Street,N.E.,now under construction, assessed at approximately$130,000.00.In the conduct of its business the Respondent purchases agreat variety of goods, wares and merchandise for resale to thegeneral public, such as furniture, radios, men's clothing, ladies' DECISIONS AND ORDERS643clothing, silverware, dishes and chinaware, and linens.Ap-proximately 85 per cent of all the purchases by the Respondentaremade outside of the District of Columbia, principally inthe eastern States of the United States, principally New York,.Maryland, Pennsylvania, Massachusetts, Connecticut, and NewJersey.For the fiscal year beginning February 1, 1937, and ending-January 31, 1938, the total purchases by the respondent were inexcess of $9,000,000.00, of which 85 per cent was made outsideof the District of Columbia.The goods, wares and merchandisethus purchased were shipped to the Respondent by motor truck,express, railroad, steamship and parcel post.The Respondent operates a large department store in the Dis-trict of Columbia and its customers are principally persons inthe District of Columbia and the nearby States of Maryland andVirginia.The Respondent estimates that about 21,000 cus-tomers reside outside ofthe Districtof Columbia.For the above-period, the gross sales of the Respondent were in excess of$12,000,000.00.The Respondent owns and operates a fleet ofapproximately 45 trucks duly licensed by the District of Colum-bia for the delivery of packages to its customers in the Districtof Columbia and in nearby communities in the State of Mary-land and the State of Virginia.The Respondent also ships,packages to and for its customers in places outside the Districtof Columbia by express,railroad, steamship and U.S. parcelpost.The Respondent leases space in its store to the U. S. PostOffice Department which maintains a post office substationknown as the "G Street Station."The Respondent advertisesin all of theWashington news-papers and by booklets and letters.The Respondent normally employs approximately 2700 em-ployees.That during the peak seasons,namely, Christmas,Eas-ter, and anniversary sales, up to approximately 1600 temporaryemployees are engaged in addition to the normal force.The-annual pay roll is approximately$3,500,000.The Respondent is duly licensed to conduct its business in the-District of Columbia pursuant to the provisions of the Districtof Columbia Revenue Act.The Respondent admits that it is engaged in trade and traffic-in the District of Columbia within themeaning of Section 2 (6)of the National Labor Relations Act.3.That the Union is a labor organization within the meaningof Section 2, subdivision (5) of the National Labor Relations.Act, and the Association is a labor organization within the mean--134068-30-vol rx--42 X644NATIONAL LABOR RELATEONS BOARDing of Section 2, subdivision (5) of the National Labor Rela-t ions Act.4.That commencing in December 1937 until about April 1938the following acts were committed by Respondent's supervisory-employees, all without the authority, knowledge or consent ofany of the officers or directors of the Respondent :(a)Meetings of certain members of the Association were heldon company property during store hours;(b)Certain members of the Association solicited other em-ployees to become members of the Association on Respondent's.property during working hours.(c)Certain employees of the Respondent collected dues frommembers of the Association on Respondent's property duringworking hours.(d)Distribution of printed copies of the Constitution andBylaws of the Association and other printed matter relating tosaid Association.(e)That certain of the supervisory employees of Respondentwithout the authority, knowledge or consent of any ofRespondent's officers or directors advised other employees ofRespondent to become members of said Association, and notto join or retain their membership in said Union.5. It is further stipulated and agreed that the record in thiscase shall consist of the charge, the complaint and notice ofhearing, orders granting extension of time for filing answer,-notice of postponement, the amended charge, the second amendedcharge, the amended complaint and notice of hearing, the peti-tion for leave to intervene, the order granting leave to interveneand this stipulation.The facts set forth and agreed to in thisstipulation shall be considered as fully and to the same degreeas if testified to by competent witnesses duly sworn before a'TrialExaminer of the Board and interrogated by the Board'scounsel and cross-examined by Respondent's counsel and counselfor the Association.Having stipulated to the foregoing facts,the parties hereto waive their rights to a formal hearing exceptfor the introduction in evidence of the pleadings and thisstipulation.6.On the basis of the foregoing facts, the pleadings, the entirerecord and this stipulation, the Respondent, the Union and theAssociation stipulate and agree, in order to bring about a har-monious settlement of this controversy in accordance with theNational Labor Relations Act, that the Board may make find-ings of fact and conclusions of law and shall enter an orderas follows : DECISIONS AND ORDERSORDER645Upon the basis of the findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National LaborRelationsAct, the National Labor Relations Board herebyorders that the Respondent, its officers, agents, successors andassigns shall:1.Cease and desist :(a)From in any manner discouraging membership inBuilding Service Employees International Union, Local#82, or any other labor organization of its employees;(b) From in any manner dominating or interfering withthe administration of the Association ofWoodlothianEmployees, or any other labor organization of its em-ployees, and from contributing support to the AssociationofWoodlothian Employees, or to any other labor organi-zation of its employees; except that nothing in this para-graph shall prohibit the Respondent from permitting itsemployees to confer with it during working hours withoutloss of time or pay;(c)From giving effect to any collective bargaining con-tracts with the Association of Woodlothian Employees;(d)From in any other manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to self-organization, to form, join or assist labororganizations, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining andother mutual aid and protection, as guaranteed in Section7 of the National Labor Relations Act.2.Take the following affirmative action which the Na-tional Labor Relations Board finds will effectuate the policiesof the Act :(a)Withdraw all recognition froi the Association ofWoodlothian Employees as representative of any of itsemployees for the purpose of dealing with the Respondentconcerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work, and com-pletely disestablish the Association ofWoodlothian Em-ployees as such representative;(b) Inform its supervisory employees that they are notto interfere with the rights of its employees as set forth inparagraph (d) above; 646NATIONAL LABOR RELATIONS BOARD(c)Immediately post notices in conspicuous placesthroughout its store and warehouses and maintain suchnotices for a period of thirty (30) consecutive days, stat-ing (1) that the Respondent will cease and desist as afore-said, and (2) that the Respondent will withdraw all recog-nition from the Association of Woodlothian Employees asthe representative of any of its employees for the purposeof dealing with the Respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment,or conditions of work, and that the Association of Wood-lothian Employees is disestablished as such representative;and(d)Notify the Acting Regional Director for the FifthRegion, in writing, within ten (10) days from the date ofthe Order what steps the,respondent has taken to complyherewith.7.The Respondent hereby consents to the entry by an appro-priate Circuit Court of Appeals of the United States of a decreeenforcing an order of the Board in the form above, and ex-pressly waives its right to contest the entry of any such decree,for a period of sixty (60) days from the date of the said orderof the Board and in the event that the said Respondent hasfully complied with the said order within the aforesaid time,then the Respondent shall thereafter have the right to contestany such application for the enforcement of said order.8.All of the foregoing shall be subject to the approval of theBoard.On October 31, 1938, the Board approved said stipulation and act-ing pursuant to Article II, Section 37, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered theproceedings in the case transferred to and continued before theBoard. -Upon the stipulation and the entire record in the case, the Boardmakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Woodward & Lothrop Corporation, is a corpora-tion organized under the laws of the District of Columbia, engagedin the general department store business in Washington, D. C.Therespondent operates a large department store in the District ofColumbia, in addition to several warehouses and a fleet of approxi-mately 45 trucks for deliveries in the District and in nearby coln-munities in the States of Maryland and Virginia. Its annual pay DECISIONS AND ORDERS647roll is approximately $3,500,000.Normally the respondent employssome 2,700 persons. In 1937 the respondent's purchases exceeded$9,000,000 and its sales $12,000,000.Eighty-five per cent of its pur-chases were made outside the District.About 21,000 customers re-side without the District.The respondent admits, and we find, thatit is engaged in trade and traffic in the District of Columbia withinthe meaning of Section 2 (6) and (7) of the Act.II.THE ORGANIZATIONS INVOLVEDBuilding Service Employees International Union, Local #82, affil-iated with the American Federation of Labor, and Association ofWoodlothian Employees, unaffiliated, are labor organizations.III.THE UNFAIR LABOR PRACTICESCommencing in December 1937 until about April 1938 the follow-ing acts were committed by respondent's supervisory employees, allwithout the authority, knowledge or consent of any of the officersor directors of the respondent:(a)Meetings of certain members of the Association were held oncompany property during store hours;(b)Certain members of the Association solicited other employeesto become members of the Association on respondent's propertyduring working hours;(c)Certain employees of the respondent collected dues from mem-bers of the Association on respondent's property during workinghours ;(d)Distribution of printed copies of the Constitution and Bylawsof the Association and other printed matter relating to saidAssociation ;(e)That certain of the supervisory employees of respondent with-out the authority, knowledge, or consent of any of respondent'sofficers or directors advised other employees of respondent to becomemembers of said Association, and not to join or retain their member-ship in said Union.Upon the basis of the above findings of fact and stipulation, andupon the entire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Building Service Employees International Union, Local' #82,affiliated with the American Federation of Labor, is a labor organiza-tion withinthe meaning of Section2 (5) of the Act.2.Association of Woodlothian Employees is a labororganizationwithin the meaning of Section 2 (5) of the Act. 648NATIONAL LABOR RELATIONS BOARD3.The respondent, by dominating and interfering with the forma-tion and administration of Association of Woodlothian Employees,and by contributing support thereto, has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (2) ofthe Act.4.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed by Section7 of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,its officers, agents, successors, and assigns shall :1.Cease and desist :(a)From in any manner discouraging membership in BuildingService Employees International Union, Local #82, or any otherlabor organization of its employees;(b)From in any manner dominating or interfering with the ad-ministration of the Association ofWoodlothian Employees, or anyother labor organization of its employees, and from contributing sup-port to the Association of Woodlothian Employees, or to any otherlabor organization of its employees; except that nothing in thisparagraph shall prohibit the respondent from permitting its em-ployees to confer with it during working hours without loss of timeor pay;(c)From giving effect to any collective bargaining contracts withthe Association of Woodlothian Employees ;(d)From in any other manner interfering with, restraining, orcoercing its employees in' the exercise of their rights to self-organ-ization, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingand other mutual aid and protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action which the National LaborRelations Board finds will effectuate the policies of the Act :(a)Withdraw all recognition from the Association of WoodlothianEmployees as representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work, DECISIONS AND ORDERS649)and completely disestablish the Association ofWoodlothian Em-ployees as such representative;(b) Inform its supervisory employees that they are not to interferewith the rights of its employees as set forth in paragraph 1 (d) above;.(c) Immediately post notices in conspicuous places throughout itsstore and warehouses and maintain such notices for a period of thirty(30) consecutive days, stating (1) that the respondent will cease-and desist as aforesaid, and (2) that the respondent will withdrawall recognition from the Association of Woodlothian Employees as-the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,,wages, rates of pay, hours of employment, or conditions of work,and that the Association of Woodlothian Employees is disestab-lished as such representative;(d)Notify the Regional Director 1 for the Fifth Region, in writ-ing,within ten (10) days from the date of the Order what steps-the respondent has taken to comply herewith.1William M. Aicher,the Acting Regional Diiector at the time the stipulation was en-tered into,has since been duly designated as the Regional Director.